DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pg. 10, filed 12/14/21, with respect to the rejection(s) of claim(s) 1 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art US 2013/0076027 (Maenishi).
	While Mantyla does not explicitly state that the flexible portion is elastic Maenishi teaches the use of elastic material to form a compressible/deformable seal in a plumbing connection is known in the art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

Claims 1, 3, 6, 9, 11, 15 and 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,859,956 (Mantyla) in view of US 2013/0076027 (Maenishi).
	Regarding claim 1, Mantyla discloses a connector for a plumbing system, comprising:
	a seat (12) comprising a first curved surface (34) and being connectable to a first fitting (connection point 14);
	a body (18) comprising a second curved surface (30) for corresponding with the first curved surface of the seat and being connectable to a second fitting (connection point 20);
	wherein the body is moveably relative to the first seat so as to adapt to a relative angular orientation of the first and second fittings (C2 L52-54);
	and wherein the seat and body are configured to provide fluid communication between the first and second fitting (C5 L21-24);
	a retaining element (24) for releasably retaining the body in the seat;
	the retaining element is configured to be adjustable relative to the seat (threads 26; C5 L3-15);
	a flexible (C4 L35-38) portion (28) disposed or disposable between the body and the retaining element (Fig. 1),
	wherein the flexible portion is deformable by the adjustment of the retaining element relative to the seat so as to vary an inner diameter of the flexible portion between a first inner diameter in which the body is movable through the flexible portion for allowing the connector to be assembled or disassembled and a second inner diameter in which the body is retained in the 
	Mantyla, however, does not explicitly state that the flexible portion is made of an elastic material instead only stating that it can be made of polyethylene or other suitable materials (C6 L63-65).
	Maenishi teaches a connector for a plumbing assembly comprising a first fitting (1) which is joined with a second fitting (2) through the use of a retaining element (4) which is adjusted to deform a flexible portion (5) to form a secure/sealed connection. Maenishi further teaches that the flexible portion is elastic (Para. 0070).
	It would have been obvious to one of ordinary skill in the art to form the flexible portion out of an elastic material, as taught by Maenishi, so the connection can be formed and disconnected as needed for repair/maintenance or adjustments without requiring the flexible portion to be replaced each time.

	Regarding claim 3, Mantyla states that the retaining element is configurable to clamp a connection between the body and the seat to immobilize the body relative to the seat (C5 L3-15).

	Regarding claim 6, Mantyla further discloses that the flexible portion is configured to apply a force to the body upon the flexible portion being flexed by adjustment of the retaining element relative to the seat (C5 L3-15 - adjustment of the retaining element compresses/ ‘flexes’ the flexible portion resulting in it applying a force upon the surfaces it is in contact with, including the body, to form a seal).

	Regarding claim 9, Mantyla states that the flexible portion is moveable so as to permit the body to be push-fitted into the vicinity of the seat (C4 L35-38; C5 L3-15).

	Regarding claim 11, Mantyla states at least one of:
	the flexible portion is substantially annular (C4 L32-33 - form of a ring);
	the flexible portion comprises an axially varying radial thickness (C4 L28-31 - wedge shaped; Fig. 1);
	an inner surface of the flexible portion is shaped to substantially correspond to an outer surface of the body (C4 L33-35); and
	an inner surface of the flexible portion is curved or at least partially curved (C4 L38-40).

	Regarding claim 15, Mantyla does not state the inclusion of a spacer.
	Maenishi teaches a connector for a plumbing accessory as previously discussed. Maenishi further teaches the inclusion of a spacer (7) configured to be disposed between the flexible portion (5) and the retaining element (4).
	It would have been obvious to one of ordinary skill in the art to provide a spacer between the flexible portion and the retaining element, as taught by Maenishi, to bridge any gap between the retaining element and the flexible portion when the retaining element is secured onto the assembly and/or to help evenly distribute a force imparted by the fastening of the retaining element upon the flexible portion.


	wherein the connector comprises:
	a seat (12/16) comprising a first curved surface (34) and being connectable to a first fitting (connection point 14);
	a body (18/22) comprising a second curved surface (30) corresponding with the first curved surface of the sat and being connectable to a second fitting (connection point 20);
	wherein the body is movable relative to the seat so as to adapt to a relative angular orientation of the first and second fittings (C2 L52-54);
	and wherein the seat and body are configured to provide fluid communication between the first fitting and the second fitting (Fig. 1; water flow W);
	a retaining element (24) for releasably retaining the body in the seat; and 
	a flexible (C4 L35-38) portion (28) disposed or disposable between the body and the retaining element (Fig. 1),
	wherein the retaining element is configured to be adjustable relative to the seat,
	and wherein the flexible portion is deformable by the adjustment of the retaining element relative to the seat so as to vary an inner diameter of the flexible portion between a first inner diameter in which the body is movable through the flexible portion for allowing the connector to be assembled or disassembled and a second inner diameter in which the body is retained in the seat (C5 L3-15 - adjustment of the retaining element compresses the flexible portion, thereby reducing its inner diameter, to seal/secure the connection), 
	and wherein the method comprises:
	connecting the seat to the first fitting; and

	Mantyla, however, does not explicitly state that the flexible portion is made of an elastic material instead only stating that it can be made of polyethylene or other suitable materials (C6 L63-65).
	Maenishi teaches a connector for a plumbing assembly comprising a first fitting (1) which is joined with a second fitting (2) through the use of a retaining element (4) which is adjusted to deform a flexible portion (5) to form a secure/sealed connection. Maenishi further teaches that the flexible portion is elastic (Para. 0070).
	It would have been obvious to one of ordinary skill in the art to form the flexible portion out of an elastic material, as taught by Maenishi, so the connection can be formed and disconnected as needed for repair/maintenance or adjustments without requiring the flexible portion to be replaced each time.

	Regarding claim 33, Mantyla states that the retaining element is configurable to adjust a mechanical strength of a connection between the body and the seat by controlling a force applied by the flexible portion on the body by adjusting the retaining element relative to the seat (C5 L3-15).

	Regarding claim 34, Mantyla states that the retaining element is configurable to clamp a connection between the body and the seat by adjusting the retaining element such that the force is sufficient to immobilize the body relative to the seat (C5 L3-15).


	Maenishi teaches a connector for a plumbing accessory as previously discussed. Maenishi further teaches that the inner diameter (D2) of the flexible portion (5) prior to the clamping of the retaining element (4) is larger than the outer diameter (D1) of the fitting (1) to which it is secured  (Para. 0072, 0075-0076). 
	It would have been obvious to one of ordinary skill in the art to form the flexible portion with an initial diameter greater than that of the outer diameter of the second curved surface/the fitting to which it is intended to be secured, as taught by Maenishi, to facilitate a simpler assembly process in which a user can readily insert and remove the curved surface/body as needed.

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mantyla in view of Maenishi as applied to claim 1 above, and further in view of 5,368,342 (Latham).
	Regarding claims 16 and 18, Mantyla is silent regarding the material of the seat and body.
	Latham teaches a connector (Fig. 1) comprising a seat (10) with a curved surface (11) and a body (20) with a curved surface (21) corresponding to the seat. Latham further teaches that the 
	It would have been obvious to one of ordinary skill in the art to make the seat and body of the connector out of different materials such as one of metal and the other plastic, as taught by Latham, to reduce costs, adjust to material availability or maintain an aesthetic appearance.
	It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. See MPEP 2144.07.

Claims 20-21, 23-25 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Mantyla in view of Maenishi and US 9,714,504 (Bird).
	Regarding claims 20 and 24-25, Mantyla discloses an assembly for a plumbing system comprising: 
	at least one connector (12/18);
	wherein the at least one connector comprises:
	a seat comprising a first curved surface (34) and being connectable to a first fitting;
	a body comprising a second curved surface (30) for corresponding with the first curved surface of the seat and being connectable to a second fitting;
	wherein the body is moveable relative to the seat so as to adapt to a relative angular orientation of a first fitting and a second fitting (C2 L52-54), and wherein the seat and body are configured to provide fluid communication between the first fitting and the second fitting (C5 L21-24);
	a retaining element (24) for releasably retaining the body in the seat;

	wherein the retaining element is configured to be adjustable relative to the seat (threads 26; C5 L3-15), and
	wherein the flexible portion is deformable by the adjustment of the retaining element relative to the seat so as to vary an inner diameter of the flexible portion between a first inner diameter in which the body is movable through the flexible portion for allowing the connector to be assembled or disassembled and a second inner diameter in which the body is retained in the seat (C5 L3-15 - adjustment of the retaining element compresses the flexible portion, thereby reducing its inner diameter, to seal/secure the connection; C4 L35-38 - flexible portion is deformable and therefore the body can be moved through it as needed),
	Mantyla, however, does not explicitly state that the flexible portion is made of an elastic material instead only stating that it can be made of polyethylene or other suitable materials (C6 L63-65). Mantyla also does not explicitly disclose the inclusion of a fitting connected to the coupler.
	Maenishi teaches a connector for a plumbing assembly comprising a first fitting (1) which is joined with a second fitting (2) through the use of a retaining element (4) which is adjusted to deform a flexible portion (5) to form a secure/sealed connection. Maenishi further teaches that the flexible portion is elastic (Para. 0070).
	It would have been obvious to one of ordinary skill in the art to form the flexible portion out of an elastic material, as taught by Maenishi, so the connection can be formed and disconnected as needed for repair/maintenance or adjustments without requiring the flexible portion to be replaced each time.

	It would have been obvious to one of ordinary skill in the art to utilize the connector assembly in different plumbing assemblies such as an overflow assembly, as taught by Bird, to permit different assemblies to be easily connected in a sealed manner even in the case of misalignment or obstacles.

	Regarding claim 21, as previously discussed Bird teaches that the at least one fitting includes a conduit or pipe (50).

	Regarding claim 23, as previously discussed Bird teaches the at least one fitting includes a conduit or pipe (50) defining at least one of a male portion and a female portion, wherein the at least one fitting is connectable to a corresponding portion of the at least one connector (Fig. 9).



	Regarding claim 30, Bird teaches that the overflow assembly further comprises a fourth fitting in the form of a plug drain fitting (34) and a fifth fitting (52) for connecting the plug drain to the connector.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2,165,052 (Hering) is an adjustable pipe joint comprising a curved body joined to a curved seat by a retaining element with a flexible portion secured forming a seal at the connection.
US 2,477,478 (Donahue) is a waste and overflow fitting.
US 2,564,938 (Warren) is a flexible pipe joint comprising a curved body, a curved seat, an elastic flexible portion and a retaining element.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577. The examiner can normally be reached Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/NICHOLAS A ROS/Examiner, Art Unit 3754

/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754